On Petition to Behear.
The Combustion Engineering Company and Local 656 of the International Brotherhood of Boilermakers have filed separate petitions to rehear, Combustion complaining of error in holding that it was not entitled to a declaratory judgment, and Local 656 insisting that it should not be required to pay the costs of the appeal.
Immediately upon the filing of these petitions we re-examined the questions at issue, and the basis of our conclusions reached in the original opinion. Combustion insists that it was entitled to a declaration under Code, Section 8836, our declaratory judgment statute, as to its contractual duty following the enactment of the “Open Shop Law”. The Code Section relied on provides:
“Any person interested under a deed, will, written contract, or other writings constituting a contract, or whose rights, status, or other legal relations are affected by a statute, municipal ordinance, contract, or franchise, may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract, or franchise and obtain a declaration of rights, status or other legal relations thereunder.”
*107Under tlie foregoing statute the Court is not empowered to decide moot questions or abstract propositions, or to declare, for the government of future cases, principles or rules of law which cannot affect the result in any future controversy. It should not' pronounce judgment on abstract propositions, even if its opinion might influence future action under like circumstances. Miller v. Miller, 149 Tenn. 463, 475, 261 S. W. 965.
The contract in question is not ambiguous and requires no interpretation. While we expressed the view “that complainant would be within its rights in discharging the employees involved in this suit”, yet this holding was not necessary to a determination of Combustion’s right to a declaratory judgment. The declaratory judgment statute does not compel a declaration in the instant case for reasons set forth in our original opinion.
Contention was made in the lower courts, and again in this Court, that “seniority rights” of employees will become jeopardized, if not greatly imperiled, unless the Court makes a declaration. Our original opinion discussed this phase of the case at some length, in which we agreed with the Court of Appeals that this issue “was too nebulous to require a declaratory judgment”. Both the Combustion Engineering Company and the Union, Local 656, were seeking a declaration upon the same grounds. There is no controversy, however, upon the issue of “seniority rights” as between Combustion and Wilson, who was suspended by the Union for the nonpayment of dues. As between Wilson and other employees and the Union the question is not only “nebulous” but entirely moot. We are furthermore convinced upon a re-examination of the record that no judgment could *108be pronounced upon either the issue of “seniority rights” or the so-called “security clause” in the contract that would bind the parties. In the agreement, filed as Exhibit A to the complainants’ bill, it is expressly provided that if any dispute arises as to whether or not a member of the Union is in good standing it shall be adjudicated by an arbitrator appointed by the National War Labor Board, “whose decision shall be final and binding on the Union, the employees and the company”. A court of equity cannot be made a mediator in settling such controversies under a bill for a declaratory judgment based upon contractual rights and immunities.
In response to the petition of Local 656 we find that it appealed from the Chancellor’s decree to the Court of Appeals. In that court the sole controversy was between the Union and one of its employees, one Wilson. The case was there reversed because this controversy between Wilson and the Union “had become moot” and a suit for a declaratory judgment would not lie where the questions are remote and “determinative of no controversy between the parties ’ ’. The Union was the losing litigant in the courts below and this Court denied its right to any relief under its petition for certiorari. In these circumstances the costs were properly adjudged against it. Its petition to rehear, and to retax the costs, is denied.
All concur.